Citation Nr: 0526826	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for chronic gliosis of 
the left temporal-occipital region, claimed as a residual of 
brain injury. 
 
2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
disability. 
 
3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 until July 
1978.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2001 
rating decision of the VA Regional Office (RO) in Boston, 
Massachusetts that declined to reopen the claims of service 
connection for chronic gliosis of the left temporal-occipital 
region, claimed as a residual of brain injury, a right knee 
disability and residuals of jaw dislocation.  Service 
connection was denied for a low back disorder.  

During the pendency of the appeal, the Board reopened the 
claim of service connection for jaw disability and remanded 
all of the claims for further development and consideration 
in a decision dated in December 2003.  Service connection for 
temporomandibular joint disability, claimed as a jaw 
condition, was granted by rating action dated in February 
2005.  This is considered a full grant of the benefit sought 
on appeal in this regard.  This issue is thus withdrawn from 
appellate consideration.  .

The remaining issues on appeal will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

In correspondence dated and received at VA's Appeals 
Management Center in March 2005, the veteran requested a 
"personal hearing" at the RO.  He did not specify the type 
of hearing desired.  In argument presented to the Board in 
August 2005, his accredited representative clarified that the 
veteran wanted a hearing before a decision review officer.  
The veteran's hearing request was received prior to the case 
being re-certified or returned to the Board.  38 C.F.R. 
§ 20.1304 (2004).  He is entitled to a hearing.  38 C.F.R. 
§ 20.700(a) (2004).

Therefore, in order to comply with due process requirements, 
the case is REMANDED for the following action:

The veteran should be afforded a hearing 
before a decisions review officer at the 
RO.  If any benefit sought on appeal 
remains denied, the claims file should 
thereafter be returned to the Board, if 
otherwise appropriate, in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005)).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

	
